Case 1:19-cv-01201-JLK Document 1 Filed 04/24/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.

MEAGHAN WARD
DAVID WARD and
PAIGE WARD

        Plaintiffs

v.

RICHARD WETTER, and
COMBINED TRANSPORT LOGISTICS GROUP, INC.

        Defendants

______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

        Richard Wetter and Combined Transport Logistics Group, Inc. (hereinafter “Defendants”),

by and through their attorneys, Hall & Evans LLC, hereby file their Notice of Removal of this

action from the District Court, El Paso County, State of Colorado, to the United States District

Court for the District of Colorado. As grounds for this removal, Defendants state that there is

complete diversity of citizenship among the parties and the amount in controversy exceeds

$75,000.00, and in further support of its Notice of Removal, states and alleges as follows:

        1.      Defendants are named in a civil action brought by the Plaintiffs, in the District

Court, El Paso County, State of Colorado. The State Court action is captioned Meaghan Ward,

David Ward and Paige Ward v. Richard Wetter and Combined Transport Logistics Group, Inc.,

Civil Action No. 2019CV30412. The aforementioned action was filed on or about February 14,

2019. The Defendants were served with the Amended Summons and Amended Complaint on




                                                1
3985748.1
Case 1:19-cv-01201-JLK Document 1 Filed 04/24/19 USDC Colorado Page 2 of 6




March 26, 2019, through its agent of process in the State of Colorado. Therefore, this Removal is

timely pursuant to 28 U.S.C. §1446(b)(1).

        1.     Pursuant to 28 U.S.C. § 1446(a), the following instruments, which were filed in

the Colorado state court action, are attached hereto as designated below:

               a.      Exhibit A – Complaint

               b.      Exhibit B – Civil Case Cover Sheet

               c.      Exhibit C – Civil Summons –

               d.       Exhibit D – Plaintiffs’ Status Report and Request for Extension
                       of Time

               e.      Exhibit E – Order Granting Plaintiffs’ Status Report and Request for
                       Extension of Time

               f.      Exhibit F – Amended Complaint

               g.      Exhibit G – Amended Summons

               h.      Exhibit H – Returns of Service

               i.      Exhibit I – Entry of Appearance – Paul T. Yarbrough

    2. In their Complaint filed in the Colorado state district court, Plaintiffs allege that on

November 8, 2017, Plaintiff Meaghan Ward was driving David Ward’s 1994 Jeep Wrangler. At the

time of the collision, Defendant Richard Wetter was driving a vehicle owned by Combined

Transport. On the occasion in question, both vehicles were northbound on Interstate 25.

    3. At the time of the collision, Defendant Richard Wetter was driving a vehicle owned by

Combined Transport. Defendant Richard Wetter allegedly “failed to yield to traffic and collided

changed lanes into the lane in which the Plaintiffs’ vehicle already was.” (Ex A at ¶10).

    4. Plaintiff Meaghan Ward alleges that as a direct and proximate result of Defendant’s

negligence, she incurred substantial, serious, and debilitating physical, orthopedic, and neurological

injuries, past, present, and future physical pain and suffering and severe mental anguish, permanent

                                                   2
3985748.1
Case 1:19-cv-01201-JLK Document 1 Filed 04/24/19 USDC Colorado Page 3 of 6




injury, permanent disability, permanent impairment, and loss of quality of and enjoyment of life.

Further as a direct and proximate result of the negligence of Defendant, Plaintiff M. Ward incurred

property damage, medical bills, physician bills, rehabilitation and therapy bills, and medication

expenses, loss of wages and/or lost earning capacity, disability, impairment, and other special

damages and expenses. Plaintiff M. Ward 's economic damages are still accruing, and she will

continue to incur medical bills, physician bills, rehabilitation and therapy bills, medication expenses,

loss of income and/or loss of earning capacity, and other special damages and expenses far into the

future, if not for the balance of her natural life. (Ex. A at ¶¶ 20-21)/

    5. Plaintiff Paige Ward alleges that as a direct and proximate result of Defendant’s negligence,

she incurred substantial, serious, and debilitating physical, orthopedic, and neurological injuries, past,

present, and future physical pain and suffering and severe mental anguish, permanent injury,

permanent disability, permanent impairment, and loss of quality of and enjoyment of life. Further as

a direct and proximate result of the negligence of Defendant, Plaintiff P. Ward incurred property

damage, medical bills, physician bills, rehabilitation and therapy bills, and medication expenses, loss

of wages and/or lost earning capacity, disability, impairment, and other special damages and

expenses. Plaintiff P. Ward 's economic damages are still accruing, and she will continue to incur

medical bills, physician bills, rehabilitation and therapy bills, medication expenses, loss of income

and/or loss of earning capacity, and other special damages and expenses far into the future, if not for

the balance of her natural life. (Ex. A at ¶¶ 28-29).

    6. Plaintiff David Ward alleges that as a direct and proximate result of Defendant’s negligence,

he incurred substantial, serious, and debilitating physical, orthopedic, and neurological injuries, past,

present, and future physical pain and suffering and severe mental anguish, permanent injury,

permanent disability, permanent impairment, and loss of quality of and enjoyment of life. Further as

a direct and proximate result of the negligence of Defendant, Plaintiff D. Ward incurred property

damage, medical bills, physician bills, rehabilitation and therapy bills, and medication expenses, loss

                                                     3
3985748.1
Case 1:19-cv-01201-JLK Document 1 Filed 04/24/19 USDC Colorado Page 4 of 6




of wages and/or lost earning capacity, disability, impairment, and other special damages and

expenses. Plaintiff D. Ward 's economic damages are still accruing, and she will continue to incur

medical bills, physician bills, rehabilitation and therapy bills, medication expenses, loss of income

and/or loss of earning capacity, and other special damages and expenses far into the future, if not for

the balance of her natural life. (Ex. A at ¶¶ 36-37).

        7.      This Court possesses diversity jurisdiction over Plaintiff’s Complaint pursuant to

28 U.S.C. § 1332. Plaintiffs are citizens of the State of Colorado. (See Exhibit A at ¶ 1).

Defendant Combined Transport Logistics Group, Inc is a foreign corporation with its principal

office location in Central Point, Oregon (See Exhibit A at ¶2 and the Rule 7.1 Corporate

Disclosure Statement filed contemporaneously with this Notice of Removal). Defendant Richard

Wetter is a citizen of the State of Oregon. Therefore, complete diversity of citizenship exists.

        8.      Plaintiffs’ Civil Case Cover Sheet filed in El Paso County District Court

represents to the State Court that, “[Plaintiffs are] seeking a monetary judgment for more than

$100,000.00 against [Defendants], including any attorney fees, penalties or punitive damages,

but excluding interest and costs”. (Exhibit B, Pg. 2) Therefore, Plaintiffs are seeking a monetary

judgment against Defendants in excess of $100,000. This pleading is signed pursuant to

C.R.C.P. 11 by Plaintiffs’ counsel, Kianna F. Jackson of King & Beaty, LLC.

        9.      The amount in controversy in this action exceeds the $75,000.00 jurisdictional

minimum required for this Court’s diversity jurisdiction. “The amount in controversy is

ordinarily determined by the allegations in the complaint, or, where they are not dispositive, by

the allegations in the notice of removal.” See Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th

Cir. 1995).




                                                    4
3985748.1
Case 1:19-cv-01201-JLK Document 1 Filed 04/24/19 USDC Colorado Page 5 of 6




        10.    Jurisdiction in this Court is appropriate under 28 U.S.C. § 1332(a), since the

action is between citizens of different states and the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.

        11.    Defendants hereby certify that neither a trial nor any hearings in this matter have

been set in the District Court, El Paso County, State of Colorado. In accordance with

D.C.Colo.LCiv.R 81.1, a copy of the state court action docket sheet is attached as Exhibit J.

        12.    Defendants have complied with all of the requirements of 28 U.S.C. § 1446 and

D.C.Colo.LCiv.R. 81.1.

        13.    A copy of this Notice of Removal is being filed with the Clerk of the District

Court, Adams County, State of Colorado, and is being served on Plaintiffs’ counsel as specified

on the attached Certificate of Service.

        14.    A copy of the Notice of Filing of Notice of Removal, which is being filed with the

District Court, El Paso County, State of Colorado, is attached to the instant Notice as Exhibit K.

        15.    In their Amended Complaint, Plaintiffs demand a jury trial.

        16.    All grounds for removal from state district court have been met.

    Respectfully submitted on this 24th day of April, 2019.

                                             HALL & EVANS LLC

                                             s/ Paul T. Yarbrough_____________________
                                             Paul T. Yarbrough
                                             1001 17th Street, Suite 300
                                             Denver, CO 80202
                                             303/628-3300
                                             yarbroughp@hallevans.com

                                             Attorneys for Defendants




                                                 5
3985748.1
Case 1:19-cv-01201-JLK Document 1 Filed 04/24/19 USDC Colorado Page 6 of 6




                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing NOTICE OF
REMOVAL was served via the manner indicated below this 24th day of April, 2019 to the
following addresses:

                                                         First Class Mail
 Trent T. King                                           Hand Delivery
 Kianna F. Jackson                                       Facsimile
 KING & BEATY, LLC                                       Overnight Delivery
 3260 E. Woodmen Road, Suite 200                         CM/ECF
 Colorado Springs, CO 80920                              E-Mail




                                              s/    Sharon Stevenson




                                         6
3985748.1
